DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Newly submitted claim 28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition can be used for the treatment of water.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, 12-19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US2010/0291685) in view of Zong et al. (US2011/0233468).
Re claim 1, Zhang teaches using fluorescent substances to detect surface defects in materials, including electronics and integrated circuits, which read on applicant’s broad claim of metal surface, wherein the fluorescent substances include quantum dots (paragraph 36).  Re claim 1, identifying the detect includes contacting the substrate with the quantum dots, wherein the dots localize to the areas of damage (i.e. crack), rinsing the substrate (paragraph 49), and visualizing the dots on the surface (paragraph 50).  Paragraph 49 teaches quantum dots comprising zinc sulfide, a semiconductor shell and a coating. 
Re claim 1, Zhang teaches the invention substantially as claimed with the exception of the quantum dots functionalized with a chemical group.  Zong teaches a process of forming quantum dots comprising a core, a mantle and a shell. Paragraph 18 teaches quantum dots including CdSe/ZnS.  Paragraph 64 teaches the quantum dot comprising a linking moiety such as an affinity tag which may be used to immobilize the respective molecule, wherein the moiety includes a functional group including carboxyl group. Zong et al. teach in paragraph 5 using quantum dots as fluorescent labels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang to include the quantum dot functionalized with a chemical group, as taught by Zong et al. for purposes of performing the same function as an fluorescent label having an affinity tag which may be used for immobilization of the respective molecule. 
Re claim 1, it appears that applicant has amended claim 1 to include the limitations of claim 11, the limitations of which have been previously rejected as being unpatentable over Zhang in view of Zong et al.    Re claim 1, negative charge is a chemical property of the quantum dot.  Absent a showing of criticality and/or unexpected results, since the prior art of Zhang in view of Zong teaches the same composition, the limitations are met by the prior art.
Re claims 7-10, refer to paragraphs 18, 6, 33, 35 of Zong et al. respectively.   Re claim 11, negative charge is a chemical property of the quantum dot.  Since the prior art of Zhang in view of Zong teaches the same composition, the limitations are met by the prior art.  Re claim 12, refer to paragraph 64.  Re claim 13, refer to paragraph 4 of Zong et al.  Re claim 14, refer to paragraph 48 of Zhang. Re claims 15-16, refer to paragraphs  49 and 54 of Zhang. Re claims 17-18, refer to paragraphs 50 and 46 of Zhang. Re claim 19, refer to paragraph 32 of Zhang. Re claim 29, refer to paragraphs 47 and 57 of Zhang et al. for example. 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US2010/0291685) in view of Zong et al. (US2011/0233468) and further in view of Pettibone et al. (US9970873).
Re claim 2, Zhang in view of Zong et al. teach the invention substantially as claimed with the exception of the metal surface comprising copper.  Pettibone et al. teach a luminescent tag for detecting the presence of defects on the wafer, wherein the tag comprises fluorescent tags comprising quantum dots (col. 5, lines 30-35). Re claims 2-4, Pettibone teaches wafers having metal defects on its surface (col. 4, lines 20-25). Re claim 5, Pettibone do not teach copper interconnect.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include copper interconnects, since Pettibone teaches detecting metal defects of any type on the surface known in the art, including, but not limited to a patterned wafer.  Re claim 6, refer to col. 4, lines 45-50. 
Response to Arguments
The rejection of claim 23 as being anticipated by Zhang is withdrawn in view of cancellation of claim 23. 
The rejections of claims as being unpatentable over Zhang in view of Zong is maintained for the reasons set forth above. As discussed, Zhang fails to teach quantum dots functionalized with a chemical group comprising a negative charge. The examiner relies on the teachings of Zong to cure the above deficiency.  Applicant argues that the functionalized quantum dots of Zong is used for a completely different purpose and therefore, it would not be obvious to the skilled artisan to combine the teachings of Zhang et al. in view of Zong.  Specifically, applicant argues that the a) the art is not from the same field of endeavor. Applicant’s arguments are unpersuasive because Zong clearly recognizes and teaches that quantum dots can be used as fluorescent labels, and further teaches the core-shell structure improves the optical property of the quantum dots.  It is noted that applicant’s claim is not limited to the specific functional group, and if amended, the functional group is thought by Zong.  Furthermore, since Zhang in view of Zong teaches the same claimed composition of the CdSe/ZnS, absent a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations of the negative charge to be met since the charge of the quantum dot is a chemical property of the composition, and the prior art teaches the same composition as the instantly claimed invention.  In reference to applicant’s argument that applicant is picking and choosing, Zong teaches a linking moiety such as an affinity tag to immobilize to a target molecule.  Basically, Zong et al. teach using the quantum dots having the functional groups to attach to the particular molecule present on the substrate. In reference to applicant’s claim that quantum dots are effective in localizing damage on the metal surface, the concept is well known in the art, as discussed in Zhang. 
Applicant’s arguments directed to the comparison of carboxyl functionalized groups and amino-functionalized quantum dots are not persuasive as they are not commensurate in scope with the instantly claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711   
bsc